DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/21 have been fully considered but they are not persuasive.
On page 6 Applicant argues specification amendments overcome the objections to the specification.
The Examiner respectfully agrees and withdraws the specification objection.
On pages 6-7 regarding 112 rejections Applicant argues that the specification states that the skirt 16 can be secured to and contacts the internal side 50 of the frame 12, that the leaflets 60 attach to the skirt 16, and that the stationary portion 98 of the secondary valve element 90 can be attached to the outer perimeter of the leaflets ([0040], [0042], [0044]). Applicant argues Figure 9 shows this clear arrangement of the first (stationary portion) of the secondary valve element 90, and the perimeter of the leaflet being spaced from the frame 12.  Applicant argues this, plus the amendments made to the claim, render claims 1 and 17 supported.
The Examiner respectfully agrees that paragraph [0044] states that the leaflet is attached to the skirt, which separates the frame from the internal part of the valve. Accordingly, the Examiner withdraws the 112 rejection.

The Examiner respectfully yet strongly disagrees. Benichau need not disclose a secondary valve element, since Colavito does. If Benichau did teach this element, it would’ve been applied under 35 U.S.C. 102 rejection as opposed to the 35 U.S.C. 103 rejection that is of record. The whole idea behind a 103 rejection is that all the features of the claimed invention aren’t recited in one piece of prior art, but the slight modification thereof (as is proven to be known by a different piece of prior art) renders the invention obvious. For example, the simple inclusion of a skirt within the frame of Colavito. Since Applicant hasn’t provided any reason why the combination of record does not provide a prima facie case of obviousness, the rejection is maintained. As regards the differences between the “connection” versus “attachment” of the leaflet structures, the Examiner points out there is no functional difference between the connection recited in the claim and that of Colavito. If not inherently discussed, this is at the very least, obvious. Please see below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 17-21 is/are rejected under 35 U.S.C. 103 as being anticipated by Colavito et al. (US 20180353293 A1), hereinafter known as Colavito in view of Benichau et al. (US 20080154355 A1), hereinafter known as Benichau.
claims 1, (17), and 19 Colavito discloses a prosthetic valve comprising:
a frame (200);
a leaflet structure (900) having at least one leaflet forming a primary valve mounted inside the frame (Figure 16c item 320) to open and close a primary flow path through the valve (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Colavito was considered capable of performing the cited intended use of opening and closing a primary flow path through the valve. See, for example Figures 16B (closed) and D (open)); 
at least one secondary valve element attached to at least one leaflet (Figure 16a-f item 382; the secondary valve element and leaflet are both attached to one another (as well as the frame) at attachment edges 329. It is inherent that these elements are attached to one another, since they both are attached at the attachment edge 329 of the frame, and they occupy overlapping space. Alternatively, please see the obviousness rejection below with relation to Colavito in view of Benichoau.), wherein the secondary valve element has a first portion (directly) attached to at least one leaflet (Figure 16 item 329  and a second portion detached from the at least one leaflet (Figure 16a-f item 327 free edge); and 
at least one aperture in the at least one leaflet, wherein the at least one aperture is proximate to the secondary valve element (Figure 16f item 850); 
wherein when the leaflet structure closes, the second portion of the secondary valve element closes and covers the aperture (Figure 16e); and
wherein when the leaflet structure opens, the secondary valve element moves to create a secondary flow path through the at least one aperture (Figure 16f),
but is silent with regards to the secondary valve element’s first portion being attached to the leaflet spaced from the frame and not directly attached to the frame. 
However, regarding claims 1, 17, and 19 Benichau teaches wherein valve frames are known to include an inner skirt between leaflets and the frame ([0010]) (which would indicate the leaflet attachment locations as being not directly attached to the frame (being connected spaced from the frame). Colavito and Benichau are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Colavito by including a skirt such as is taught by Benichau in order to help mount the leaflets to the valve fame (Benichau [0010]), and also to aid in sealing after the valve is implanted, thus improving the function of the valve. Further, with reference to the secondary 
Regarding claims 2 and 18 the Colavito Benichau Combination teaches the valve of claim 1 substantially as is claimed,
wherein Colavito further discloses the first portion is attached to a perimeter of the leaflet structure (Figure 16c item 329 attaches at the leaflet perimeter). Alternatively, see the obviousness rejection to claim 1, above.  
Regarding claims 4-5 the Colavito Benichau Combination teaches the valve of claim 1 substantially as is claimed,
wherein Benichau further teaches a heart valve leaflet which includes a skirt positioned between the leaflet structure and the frame so the skirt contacts a portion of the internal side of the frame ([0010]). Colavito and Benichau are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Regarding claims 20-21 see the rejection to claims 4-5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/16/21